840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gilbert F. McKINSTRY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES;  United States ofAmerica, Defendants-Appellees.
No. 87-4006.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from the district court order remanding his claim for Social Security benefits for further proceedings.  The Secretary now moves to dismiss this appeal on grounds that the district court's order is not a final appealable order for purposes of 28 U.S.C. Sec. 1291.  The plaintiff has responded in opposition to this motion.


2
Orders of remand by a district court are generally not final appealable orders.    Whitehead v. Califano, 596 F.2d 1315 (6th Cir.1979);  Beach v. Bowen, 788 F.2d 1399 (8th Cir.1986);  cf. Duda v. Secretary of Health and Human Services, No. 86-3877 (6th Cir.  Sept. 22, 1987).  Although plaintiff urges immediate review on grounds the remand order was erroneous, that assertion would not provide an exception to the above rule.  The plaintiff will be able to raise such an issue in any future appeals arising in this matter.    Cf. Beach v. Bowen, 788 F.2d at 1401.


3
It is ORDERED that the motion to dismiss is granted.